Citation Nr: 1015422	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date for a 60 percent disability 
evaluation for hemorrhoids with anal fistula, prior to 
September 22, 2004. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from April 1985 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified at RO hearings in August 2006 and 
November 2007.  Transcripts of those hearings are on file.  
At the November 2007 RO hearing the Veteran withdrew the 
issue of entitlement to an increased rating for his service-
connected hemorrhoids with anal fistula, pages 7 and 8 of 
that transcript, which is his only service-connected 
disability.  In his VA Form 9 of July 2007 he requested the 
opportunity to testify at the RO before a traveling Veterans 
Law Judge.  However, in VA Form 9 of May 2008 he indicated 
that he did not desire a Board hearing.  38 C.F.R. 
§ 20.702(e) (2009) (a request for a hearing may be withdrawn 
at any time before the date of the hearing).  


FINDINGS OF FACT

1.  The Veteran was notified of an October 1989 rating action 
that granted service connection for hemorrhoids with anal 
fistula and assigned an initial 20 percent disability rating, 
effective May 27, 1989, the day after service discharge.  
Although notified of that decision, he did not appeal that 
decision.  

2.  Following a November 1991 rating which proposed to reduce 
the 20 percent evaluation for hemorrhoids with anal fistula 
to a noncompensable disability evaluation, a June 1992 rating 
decision reduced the 20 percent disability evaluation to a 
noncompensable disability evaluation effective September 1, 
1992.  Although notified of that decision, the Veteran did 
not appeal that decision. 

3.  The Veteran's claim for an increased rating for his 
service-connected hemorrhoids with anal fistula was received 
on September 22, 2004, and prior thereto there was no formal 
or informal claim for an increased rating and within one year 
prior to September 22, 2004, there was no factual basis for 
concluding that a 60 percent rating was warranted.  


CONCLUSIONS OF LAW

1.  The unappealed October 1989 rating action granting 
granted service connection for hemorrhoids with anal fistula 
and assigning an initial 20 percent disability rating, 
effective May 27, 1989, the day after service discharge, of 
which the Veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2009).  

2.  The unappealed June 1992 rating decision reducing the 20 
percent disability evaluation for service-connected 
hemorrhoids with anal fistula to a noncompensable disability 
evaluation effective September 1, 1992, following proposed 
reduction in November 1991, and of which the Veteran was 
notified is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2009).

3.  The criteria for an effective date for a 60 percent 
disability evaluation for hemorrhoids with anal fistula, 
prior to September 22, 2004, are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice by letter, dated in November 
2004.  

The Veteran was notified of the evidence needed to 
substantiate a claim for an increased rating.  Ultimately, 
that benefit was granted and the Veteran disagreed with the 
effective date assigned.  At that point, the only 
disagreement could be with the effective date, inasmuch as 
the increased rating had been granted.  

When VCAA notice is given as to an original claim, further 
VCAA notice of "downstream" issues, e.g., an effective 
date, is not required because the original claim has not only 
been substantiated, it has been proven.  Goodwin v. Peake, 22 
Vet. App. 128, 134 (2008) (citing Dingess v. Nicholson, 
19 Vet. App. 473, 490 (2006), aff'd Hartman v. Nicholson, 483 
F.3d 1131 (Fed.Cir. 2007).  Thus, any error in not providing 
notice as to how to establish an earlier effective date was 
harmless.  In any event, by RO letter of March 2006 the 
Veteran was informed of the manner by which VA determined 
effective dates, in compliance with the holding in Dingess, 
Id. 

The subsequent statements and arguments of the Veteran and 
his representative reflect that they were well aware of what 
the Veteran had to demonstrate in order to obtain an earlier 
effective date.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).   

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The Veteran's service treatment records (STRs) 
are on file as are private and VA treatment records.  
Moreover, he was afforded VA examinations on a number of 
occasions since his service discharge to assess the severity 
of his service-connected hemorrhoids with anal fistula  

The Veteran twice testified at the RO as to the disability 
rating that he believed should be assigned for his service-
connected disorder.  Transcripts of those hearings are on 
file.  However, he declined the opportunity to testify before 
the Board.  

The Veteran has not identified any additionally available 
evidence for consideration in his appeal which VA has not 
already attempted to assist him in obtaining.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

Historically, after receipt of the Veteran's original claim 
for service connection in June 1989, which was within one 
month of his discharge from active service, the Veteran was 
afforded a VA examination in July 1989 which found that he 
had an external drainage tract, with intermittent drainage. 

An October 1989 rating action then granted service connection 
for hemorrhoids with anal fistula and assigned an initial 20 
percent disability rating, effective May 27, 1989, the day 
after service discharge.  Although notified of that decision 
by letter sent to his latest address of record, the Veteran 
did not appeal that action.  

A VA examination in October 1991 found the Veteran had good 
sphincter tone and no stricture or evidence of fistula but he 
reported that once in a while he had a bowel movement with 
blood trickling from his anus.  

A November 1991 rating proposed to reduce the 20 percent 
evaluation for hemorrhoids with anal fistula to a 
noncompensable disability evaluation.  

Then, a June 1992 rating decision reduced the 20 percent 
disability evaluation to a noncompensable disability 
evaluation effective September 1, 1992.  Although notified of 
that decision, by letter sent to his latest address of 
record, the Veteran did not appeal that decision. 

Following receipt on September 22, 2004, of a claim for a 
compensable evaluation for the service-connected hemorrhoids 
with anal fistula, VA examination in December 2004 noted that 
the Veteran reported soiling his clothes with feces every 
day, particularly when he had flatulence.  On examination he 
had good sphincter tone and while he had an internal 
hemorrhoid, he had no fistula.  

Private clinical records received in December 2007 include a 
June 1992 statement from Dr. Barrios that the Veteran 
complained of diarrhea and urgency.  He would have at least 4 
bowel movements daily.  He had difficulty holding his stool 
for a long time and denied any bleeding.  He took Metamucil 
occasionally.  A rectal examination revealed no fissure or 
fistula and sphincter tone was good.  He had moderately 
enlarged internal hemorrhoids.  

Private clinical records received in November 2004 reflect 
treatment from 1990 to 2003.  In January 1994 the Veteran had 
a thrombosed hemorrhoid that was incised and drained.  In May 
1998 he had no difficulty with his bowel or bladder in 
association with low back pain.  An examination on September 
30, 2003, found no rectal abnormality.  

A January 2005 rating decision granted a 10 percent rating 
effective September 15, 2004, and a September 2005 rating 
decision granted a 30 percent rating effective April 1, 2005.  

Undated letter received in March 2006 from two members of the 
American Postal Workers Union reflects that because of the 
Veteran's problems from an anal fistula he need to change 
from being a letter carrier to maintenance craft to be near a 
bathroom.  There had been occasions when due to his condition 
he had soiled himself.  

At an August 2006 RO hearing the Veteran testified that he 
had been employed with the U.S. Postal Service for 15 years.  
Page 2 of that transcript.  Although he had been told that he 
had good sphincter tone, he still had daily incontinence.  
Page 3.  If he ate corn or peanuts he would have rectal 
bleeding for 2 or 3 days.  He did not take medication to 
induce constipation, such a Metamucil, because upon inducing 
constipation he would bleed after a bowel movement.  Page 4.  
He had 3 or 4 bowel movements daily and had to stay near a 
bathroom.  Page 5.  He frequently did not make it to a 
bathroom in time and would have fecal leakage.  Pages 5 and 
6.  He wore pads and changed them 2 or 3 times daily.  Page 
7.  He always carried extra clothing to work.  Page 8.  He 
had incontinence and extensive leakage daily.  Page 10.  

Following a VA examination later in August 2006, a November 
2006 rating decision granted a 60 percent rating effective 
September 22, 2004.  

At an RO hearing in November 2007 the Veteran testified that 
his complaint had always been one of incontinence.  Page 2 of 
that transcript.  He now wore diapers which he had to change 
sometimes 3 to 5 times daily.  He went to the bathroom at 
least 5 times daily.  Page 3.  He had had problems with 
leakage since his surgery in 1989 and had incurred more 
hemorrhoids.  He had had to take a demotion at work with the 
Post Office to obtain an office job where he could be near a 
bathroom.  Page 4.  

An April 2008 rating decision granted a 20 percent disability 
rating effective September 1, 1992 (thus negating the effect 
of the June 1992 rating decision which reduced a 20 percent 
rating to a noncompensable rating), and the 60 percent rating 
from September 22, 2004, was confirmed and continued. 

The net effect of these rating decisions was that the Veteran 
was assigned a 20 percent rating from May 22, 1989 (the day 
after service discharge) and a 60 percent rating effective 
September 22, 2004 (date of receipt of claim).  

Law and Regulations

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year of such date; 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1).  If, however, the ascertainable 
increase precedes receipt of the claim, then the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization or by a VA examination after 
the claim is filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 
521 (1997).  

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7335, a fistula in 
ano is rated as for impairment of sphincter control.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7332, rectum or 
anus, impairment of sphincter control, when healed or slight, 
without leakage a noncompensable disability rating is 
warranted.  When there is constant slight, or occasional 
moderate, leakage 10 percent is warranted.  With occasional 
involuntary bowel movements, necessitating wearing of pad, a 
30 percent rating is warranted.  With extensive leakage and 
fairly frequent involuntary bowel movements, a 60 percent 
rating is assigned, and when there is complete loss of 
sphincter control, a 100 percent is assigned.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, internal or 
external hemorrhoids warrant a noncompensable disability 
rating when mild or moderate.  When large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, a 10 percent rating is warranted.  With 
persistent bleeding and with secondary anemia, or with 
fissures, a maximum 20 percent rating is warranted.  



Analysis

The rating decision determinations in October 1989 and June 
1992 of the rating for service-connected hemorrhoids with 
anal fistula, were not appealed and because the Veteran was 
properly notified of those decisions they are final.  38 
C.F.R. § 3.104(a).  A final and binding RO decision will be 
accepted as correct in the absence of clear and unmistakable 
error. 38 C.F.R. § 3.105(a).  Here there is no allegation of 
clear and unmistakable error in the rating decisions in 
October 1989 and June 1992.  In the absence of clear and 
unmistakable error in the rating decisions, the Board is 
precluded from using the same body of evidence previously 
considered in these rating decisions as evidence of 
entitlement to a higher rating prior to September 22, 2004, 
the date of receipt of the current claim for increase.  

In accordance with 38 C.F.R. § 3.400(o)(1), the critical date 
in assigning the effective date for the 60 percent rating is 
the date of receipt of the current claim, that is, September 
22, 2004, which the RO assigned.  

The remaining issue is whether under 38 C.F.R. § 3.400(o)(2) 
it was factually ascertainable that an increase in disability 
had occurred within 1 year from January 5, 1998.  The term 
"increase" as used in 38 C.F.R. § 3.400 means an increase to 
the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 
519 (1997).  Stated differently, whether the Veteran met the 
criteria for a 60 percent rating, considering all the 
evidence of record, including that for the period between 
September 22, 2003, and September 22, 2004.  


In this regard, although some of the evidence of record more 
than one prior to the September 22, 2004, receipt of the 
claim for increase addresses the severity of the service-
connected hemorrhoids with anal fistula, there is only one 
clinical record within the 1 year period prior to September 
22, 2004.  That clinical record is dated in September 2003 
but reflects that an examination found no rectal abnormality.  
No complaint as to the fecal leakage or involuntary bowel 
movements was reported.  Thus, it is not shown that the 
Veteran had extensive leakage and fairly frequent involuntary 
bowel movements within the 1 year prior to receipt of the 
claim for increase on September 22, 2004.  

As it is not factually ascertainable that the Veteran met the 
criteria for a 60 percent rating for hemorrhoids with anal 
fistula within 1 year prior to September 22, 2004, there is 
no basis for an effective date prior to the date of receipt 
of the current claim for increase on September 22, 2004.  

Also, there was no pending formal or informal claim for an 
increase rating prior to September 22, 2004, that is, a claim 
that had not been finally adjudicated in the interim between 
the RO's rating reduction in June 1992 and the date of 
receipt of the current claim, September 22, 2004.  38 C.F.R. 
§§ 3.155, 3.160(c).   

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).   


ORDER

An effective date for a 60 percent disability evaluation for 
hemorrhoids with anal fistula, prior to September 22, 2004, 
is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


